DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-10 are directed to a statutory category as a machine, and claims 11-20 are direct to a statutory category as a process.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
identify at least one-design parameter of the input model for automated analysis;
perform a parametric mapping of the input model based on the at least one design parameter to produce a parameterized model corresponding to the input model;
embed the parameterized model in a grid to produce a plurality of model-grid intersections defining a plurality of subvolumes of the parameterized model;
generate a simulation of the input model based on the plurality of model-grid intersections and the plurality of subvolumes; wherein the simulation of the input model comprises a differentiable mathematical representation of the input model.
The limitation of “identify at least one-design parameter of the input model for automated analysis”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components executing software code, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a hardware processor and a system memory” language, “identify” in the context of this claim encompasses the user mentally determining which design parameter should be analyzed. 
The limitation of “perform a parametric mapping of the input model based on the at least one design parameter to produce a parameterized model corresponding to the input model”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. For example, but for the “a hardware processor and a system memory” language, “perform a parametric mapping” in the context of this claim encompasses mathematical concepts of calculating a mathematical representation of the model. 
Similarly, the limitation of “embed the parameterized model in a grid to produce a plurality of model-grid intersections defining a plurality of subvolumes of the parameterized model”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. For example, but for the “a hardware processor and a system memory” language, “embed” in the context of this claim encompasses the mathematical concept of calculating a relationship between the model and the grid.
Similarly, the limitation of “generate a simulation of the input model based on the plurality of model-grid intersections and the plurality of subvolumes; wherein the simulation of the input model comprises a differentiable mathematical representation of the input model”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. For example, but for the “a hardware processor and a system memory” language, “generate a simulation” in the context of this claim encompasses calculating a characteristic of the input model.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation covers mathematical relationships, equations or calculations then it falls within the “Mathematical Concepts” grouping of abstract idea. Accordingly, the claim recites an abstract idea in the form of “Mental Processes” and “Mathematical Concepts”.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “a hardware processor and a system memory”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of executing a program) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional elements of “receive an input model of a mechanical object” are viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional elements of “receive an input model of a mechanical object” are viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.
Claims 2-10 further limit the “mathematical concept” abstract idea of claim 1 with additional limitations that encompass mathematical relationships, equations or calculations and recite the “Mathematical Concept” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 11-20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-10 above.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being obvious over Najafi et al. ("Shape optimization using a NURBS‐based interface‐enriched generalized FEM." International Journal for Numerical Methods in Engineering 111.10 (2017): 927-954.), hereinafter Najafi, in view of Suresh et al. (US 20180225871 A1), hereinafter Suresh.
Regarding claim 1, Najafi teaches an automated mechanical design analysis system comprising (pg. 27 ¶ 3 “The flowchart for the gradient-based NIGFEM shape optimization algorithm is given in Fig 5”):
receive an input model (Najafi  Fig. 5 and pg. 27 ¶ 3 “Read all the input data to define the boundary value problem, the mesh  and all the geometrical data”) of a mechanical object (pg. 29 ¶ 3 “We apply the NIGFEM shape optimization scheme to several 2D structural optimization problems” And pg. 37 “Figure 13: (a) Cantilever beam problem description; (b) Compliance and volume fraction constraint convergence history. The design evolution is illustrated for selected iterations.”);
identify at least one-design parameter of the input model for automated analysis (pg. 27 ¶ 3 “including an initial guess for the design variables: d = d0”);
perform a parametric mapping of the input model based on the at least one design parameter to produce a parameterized model corresponding to the input model (pg. 2 ¶ 1 “The design model contains a parameterized geometrical description of the design domain”);
embed the parameterized model in a grid to produce a plurality of model-grid intersections defining a plurality of subvolumes of the parameterized model (pg. 8 last paragraph “Adopting a non-conforming mesh in NIGFEM, we discretize the domain … with a fixed mesh …” And pg. 10 “we need to construct 2D NURBS patches on the element subdomains (1) e and (2) e , as shown in Fig. 2”pg. 27 ¶ 3 “2. Implement the NIGFEM: (a) Find intersection points as described in Section 2.2  (b) Update material interface NURBS curve via knot insertion to define a subsection of the curve that belongs to each intersecting element: (cf. (13) and (14) and following discussion) (c) Construct enriched element and associated enrichment functions to capture field discontinuity over material interfaces (cf. (15))”); and
generate a simulation of the input model based on the plurality of model-grid intersections and the plurality of subvolumes (pg. 27 ¶ 3 “Perform sensitivity analysis to compute derivative of objective and constraint functions with respect to design variables di” and pg. 28 “(a) Compute design velocity field V i. evaluate velocity of knots and enriched control points belonging to material interface NURBS curve via (57), (58), (61), and (63). ii. Evaluate velocity field and its special gradient for each integration point via (46)-(48) 365 (b) Compute pseudo-load vector via (42) i. Compute derivative of global stiffness matrix via (43) ii. Compute derivative of global load vector via (44) (c) Evaluate sensitivities”);
wherein the simulation of the input model comprises a differentiable mathematical representation of the input model (pg. 10 ¶ 1 “construct 2D NURBS patches on the element subdomains” and pg. 13 ¶ 1 “due to the C0 continuity of these functions across the interface, they are able to enforce displacement continuity but allow for displacement gradient discontinuities.”).

Najafi teaches a parametric mapping of the input model to produce a parameterized model but does not appear to explicitly teach performing the parametric mapping. In other words, the input model of Najafi appears to already be a parameterized model. Furthermore, Najafi does does not appear to explicitly disclose a computing platform including processor and memory for executing the steps.
However, Suresh teaches a computing platform including a hardware processor and a system memory; a software code stored in the system memory; the hardware processor configured to execute the software code to (Suresh [0029] “FIG. 1 illustrates an exemplary system for optimizing a model intended to represent a function, n-dimensional curve, field, surface, geometric object, or other data, in a parametrized space implemented by computation of a processor 102. A computing device 100 includes the processor  102, which executes device logic 104 within the processor  102 or contained in memory 106 of the computing device 100. The device logic 104 configures the processor  102 to perform the processes described herein.”); and
	perform a parametric mapping of the input model based on the at least one design parameter to produce a parameterized model corresponding to the input model ([0032] “The processor  102 executes the device logic 104 to apply a generalized NURBS  (“G- NURBS ”) optimization process 120, described herein, to produce an optimized model 130 representing the data set 110. Generally, the process 120 may include the steps of obtaining a NURBS parameterization of the data set 110 (step 122) using the G- NURBS  framework described below, adaptively and/or iteratively modifying the separate weights applied to the decoupled rational basis functions (step 124) to determine the optimal values that fit the G- NURBS  approximation to the data set 110 with highest practical accuracy, and generating an optimized model 130, which is a generalized NURBS  approximation or representation of the data set 110.”).

Najafi and Suresh are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design analysis disclosed by Najafi with the parameterization and computer components for executing the steps disclosed by Suresh.
 One of ordinary skill in the art would have been motivated to make this modification in order to represent curves and surfaces in computer graphics and computational analysis (Suresh [0002]) and to optimize of shapes and structures using a generalized NURBS framework (Suresh [0008]).

Regarding claim 2, the references teach the automated mechanical design analysis system of claim 1. Najafi further teaches wherein the input model is a boundary representation of the mechanical object (pg. 27 ¶ 3 “Read all the input data to define the boundary value problem, the mesh  and all the geometrical data”).

Regarding claim 3, the references teach the automated mechanical design analysis system of claim 2. Najafi further teaches wherein the input model comprises a plurality of Non-Uniform Rational Basis Spline (NURBS) patches forming a c0 surface (pg. 10 ¶ 1 “construct 2D NURBS patches on the element subdomains” and pg. 13 ¶ 1 “due to the C0 continuity of these functions across the interface, they are able to enforce displacement continuity but allow for displacement gradient discontinuities.”).

Regarding claim 4, the references teach the automated mechanical design analysis system of claim 2. Najafi further teaches wherein the input model comprises a plurality of Non-Uniform Rational Basis Spline (NURBS) patches forming a c0 surface (pg. 10 ¶ 1 “construct 2D NURBS patches on the element subdomains” and pg. 13 ¶ 1 “due to the C0 continuity of these functions across the interface, they are able to enforce displacement continuity but allow for displacement gradient discontinuities.”).

Regarding claim 5, the references teach the automated mechanical design analysis system of claim 1. Najafi further teaches wherein a three-dimensional (3D) geometry of the grid remains constant (pg. 5 ¶ 1 “Although the formulation can be applied to 3D problems, we limit our discussion to the 2D case with NURBS curves representing domain boundaries and material interfaces” And pg. 8 last paragraph “Adopting a non-conforming mesh in NIGFEM, we discretize the domain … with a fixed mesh …” And pg. 37 ¶ 2 “the optimization is performed over a fixed finite element mesh.” Examiner notes that while Najafi limits discussion to 2D cases, it would be obvious to one of ordinary skill in the art to try adapting the system of Najafi to 3D cases as suggested by Najafi where it would be obvious to substitute the 2D fixed mesh of Najafi with a 3D fixed mesh.).

Regarding claim 6, the references teach the automated mechanical design analysis system of claim 5. Najafi further teaches wherein the grid is a regular hexahedral grid (pg. 10 “Figure 2: (Left) Schematic of a domain discretized with standard bilinear quadrilateral elements and a material interface with complex geometry represented by a NURBS curve” As discussed regarding claim 5, it would be obvious to try applying the formulation of Najafi to 3D problems in which case a 3D representation of the mesh with standard bilinear quadrilateral elements would correspond to a regular hexahedral grid.).

Regarding claim 7, the references teach the automated mechanical design analysis system of claim 1. Najafi further teaches optimize, using the differentiable mathematical representation of the input model, the at least one design parameter for the input model (pg. 4 last paragraph “Our NIGFEM approach optimizes the geometric NURBS parameters that define structural boundaries and material interfaces” And pg. 32 last paragraph “we now apply the proposed method to optimize the distribution of the inclusions
interacting with a notch specimen and the layout of a benchmark cantilever  beam problem” Also see Section 3 optimization problem formulation); and
output an optimized model corresponding to the input model, the optimized model including the optimized at least one design parameter (Figs 9-10 and 12-13 showing final/optimal designs ).

Regarding claim 11, the references teach a method for use by an automated mechanical design analysis system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising: receiving, by the software code executed by the hardware processor, an input model of a mechanical object; identifying, by the software code executed by the hardware processor, at least one design parameter of the input model for automated analysis; performing a parametric mapping of the input model, by the software code executed by the hardware processor, based on the at least one design parameter to produce a parameterized model corresponding to the input model; embedding the parameterized model in a grid, by the software code executed by the hardware processor, to produce a plurality of model-grid intersections defining a plurality of subvolumes of the parameterized model; and generating a simulation of the input model, by the software code executed by the hardware processor, based on the plurality of model-grid intersections and the plurality of subvolumes; wherein the simulation of the input model comprises a differentiable mathematical representation of the input model (see rejection of claim 1).

Regarding claim 12, the references teach the method of claim 11, wherein the input model is a boundary representation of the mechanical object (see rejection of claim 2).

Regarding claim 13, the references teach the method of claim 12, wherein the input model comprises a plurality of Non-Uniform Rational Basis Spline (NURBS) patches forming a c0 surface (see rejection of claim 3).

Regarding claim 14, the references teach method of claim 12, wherein the input model comprises a Computer-Aided Design (CAD) model (see rejection of claim 4).

Regarding claim 15, the references teach the method of claim 11, wherein a three-dimensional (3D) geometry of the grid remains constant (see rejection of claim 5).

Regarding claim 16, the references teach the method of claim 15, wherein the grid is a regular hexahedral grid (see rejection of claim 6).

Regarding claim 17, the references teach the method of claim 11, further comprising: optimizing, by the software code executed by the hardware processor and using the differentiable mathematical representation of the input model, the at least one design parameter for the input model; and outputting, by the software code executed by the hardware processor, an optimized model corresponding to the input model, the optimized model including the optimized at least one design parameter (see rejection of claim 7).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Najafi in view of Suresh and in further view of Schwenn (US 20070158014) A1.
Regarding claim 8, Najafi in combination with Suresh teaches the automated mechanical design analysis system of claim 7.
Najafi in combination with Suresh does not appear to explicitly disclose wherein optimizing the at least one design parameter improves a strength-to-weight ratio of the mechanical object.
However, Schwenn teaches wherein optimizing the at least one design parameter improves a strength-to-weight ratio of the mechanical object ([0013] “A given Weave's batten material, dimensions, and contouring in width and thickness may be varied and optimized to achieve virtually any possible strength or strength/weight goal.”).
Najafi, Suresh and Schwenn are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization objective disclosed by Najafi in combination with Suresh with the strength/weight goal disclosed by Schwenn.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize for strength and weight based on the designer’s input of intended use (Schwenn [0059]).
Regarding claim 18, the references teach the method of claim 17, wherein optimizing the at least one design parameter improves a strength-to-weight ratio of the mechanical object (see rejection claim 8).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Najafi in view of Suresh and in further view of Prevost et al. ("Make it stand: balancing shapes for 3D fabrication." ACM Transactions on Graphics (TOG) 32.4 (2013): 1-10.), hereinafter Prevost.
Regarding claim 9, Najafi in combination with Suresh teaches the automated mechanical design analysis system of claim 7.
Najafi in combination with Suresh does not appear to explicitly disclose optimizing the at least one design parameter improves a mass distribution of the mechanical object.
However, Prevost teaches optimizing the at least one design parameter improves a mass distribution of the mechanical object (Prevost pg. 1 col. 2 “modifying existing 3D models to create novel, balanced designs. Using our approach, the user interactively edits a shape and cooperates with our optimizer towards the final result. The optimizer constantly improves the design to ensure that, after printing, it will stand on its intended basis with the chosen orientation” and pg. 2 col. 1 “Our approach redistributes weight by jointly optimizing for the interior and the surface shape of an object.”).
Najafi, Suresh and Prevost are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization objective disclosed by Najafi in combination with Suresh with the mass distribution disclosed by Prevost.
 One of ordinary skill in the art would have been motivated to make this modification in order to balance designs (Prevost pg. 1 col. 2).

Regarding claim 19, the references teach the method of claim 1 7, wherein optimizing the at least one design parameter improves a mass distribution of the mechanical object (see rejection claim 9).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Najafi in view of Suresh and in further view of Chen et al. ("An asymptotic numerical method for inverse elastic shape design." ACM Transactions on Graphics (TOG) 33.4 (2014): 1-11.), hereinafter Chen.
Regarding claim 10, Najafi in combination with Suresh teaches the automated mechanical design analysis system of claim 7.
Najafi in combination with Suresh does not appear to explicitly disclose optimizing the at least one design parameter results in an improved rest shape of the mechanical object.
However, Chen teaches optimizing the at least one design parameter results in an improved rest shape of the mechanical object (Chen pg. 1 col. 1 “development of an inverse shape design tool automatically computing a rest shape that deforms into a desired target shape under given external forces” and col. 2 “the deformed shape x and the external force g are the inputs, and X is the rest shape to be found.”).
Najafi, Suresh and Chen are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization objective disclosed by Najafi in combination with Suresh with the improved rest shape disclosed by Chen.
 One of ordinary skill in the art would have been motivated to make this modification in order to compute a rest shape with a desired deformation (Chen pg. 1 col. 1).

Regarding claim 20, the references teach the method of claim 17, wherein optimizing the at least one design parameter results in an improved rest shape of the mechanical object (see rejection claim 10).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. ("An interactive geometry modeling and parametric design platform for isogeometric analysis." Computers & Mathematics with Applications 70.7 (2015): 1481-1500.) teaches rapid construction of multi-patch NURBS models (pg. 1484 ¶ 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147